A renewed EU tourism policy: towards a stronger partnership for European tourism (debate)
The next item is the report by Mr Costa, on behalf of the Committee on Transport and Tourism, on a renewed EU tourism policy: towards a stronger partnership for European tourism.
rapporteur. - (IT) Mr President, Commissioner, ladies and gentlemen, the report I am presenting, and that I had the pleasure of putting together with the cooperation of a number of colleagues, in fact follows on from a report already adopted by this House - the one by Mr Queiró - through which Parliament sought to make a contribution to European tourism policy.
The inspiration behind this report is the need to devise a different, and I hope more practical, approach to European Union policy on tourism, which is currently restricted by the provisions of the Treaty.
The Member States have not conferred much responsibility for tourism on the European institutions under the existing Treaty, and I must say that not even the treaty we are about to approve - and which I hope the Union will adopt next month in Lisbon - will increase the EU's formal powers over tourism to any great extent.
At the same time, however, the existing Treaties do enable the Union to implement a large number of policies which have a considerable impact on tourism and on the possibility of increasing it or maintaining Europe's competitiveness as a world leader.
The purpose of this report, therefore, is to set out various possibilities. The list drawn up by us in this House, with everyone's assistance, is merely an indicative list, which I hope can be further expanded. It is a list of opportunities for using the EU's full range of existing powers to benefit tourism.
Let me give just two examples: the tourist is a traveller, so by definition many of our transport policies can be seen, or re-read, in terms of and in favour of tourism; the tourist is a consumer, so many of the EU's consumer protection measures can be re-read in terms of tourist requirements.
More broadly, however, tourists - especially those arriving in Europe from third countries - are people who cross borders, just as other people cross borders for various reasons. The European Union's visa policy, its immigration policy, should be carefully revised in order to be able to attract the maximum possible number of tourists.
Many of the contracts signed by tourists nowadays are concluded directly, using web-based technology, and do not afford them full protection. The EU can thus do a lot for tourists by protecting such contracts or introducing types of contracts which do afford protection. I will spare you the details.
In sum, we all acknowledge that tourism is one of Europe's most promising industries, and I think we can say that - above all for reasons of cohesion - it is worth standing by our main aim of developing the tourist economy; this means making the most of resources such as cultural and environmental resources, which can be done by utilising the Union's formal powers to the full.
The intention behind this report is therefore to encourage the Commission and the Council to envisage a set of initiatives belonging formally to other fields of competence - I repeat, consumer protection, transport safety, guarantees for certain tourism-related contracts, immigration policy, coordinated promotion campaigns beyond Europe's borders, and so on - to put together a set of initiatives, a package of tourism initiatives. I firmly believe that these could constitute a real contribution by the European institutions to preserving and developing a sector that, as we all know, plays a major part and will play an ever greater part in the future of the European Union.
Member of the Commission. - (DE) Mr President, ladies and gentlemen, I would like to congratulate the Committee Chairman, Mr Costa, on his report. The report makes clear the great extent to which tourism is influenced by different Community policies, but above all, it shows how important this sector is for Europe as a whole.
Tourism is an expression of Europe's lifestyle and prosperity but it is also a key economic sector with substantial potential for growth and employment. In fact, tourism already accounts directly and indirectly for more than 10% of gross domestic product in the European Union and provides around 12% of jobs.
However, it is not just Europe that is seeking to benefit from the extraordinary economic prospects afforded by the development of tourism. We have to equip ourselves with the capacities that will enable us to flourish in competition with other traditional and new tourism markets.
Here, Europe can build on the competitive advantages which already make it a highly attractive destination. We have an unparalleled heritage, a unique geographical concentration of attractive and culturally diverse sites, and we rightly have a reputation for a high level of service.
These are trump cards that we must play as we seek to develop Europe as a tourism product in future. Quite simply, our destinations must be the best and the most attractive, forming an offer that makes Europeans and non-Europeans want to spend their holidays here, again and again.
This means that the criteria which have to be met in other sectors of our economy have to be met in tourism as well: we need European tourism to be a product that is innovative and provides an optimum choice for consumers, that meets the highest quality standards and that is as environmentally friendly as possible. In short, it must be a product which is an expression of our European values and strengths.
Let me give you some examples of how we are promoting cooperation and keeping this competitive edge in the tourism sector. Last month, we had the European Tourism Forum in Portugal, an annual event bringing together all actors in this sector, and it is an excellent opportunity for cooperation and for showcasing Europe. On that occasion, I had the honour of presenting the 'European Destination of Excellence' award to 10 European destinations nominated as the Best Emerging European Rural Destinations of Excellence. This pilot project is helping to raise the profile of all Europe's destinations outside Europe and draw attention to the diversity and quality of tourism in Europe. I would like to remind everyone that this type of project was explicitly called for in Parliament's previous report initiated by Mr Queiró. I would like to thank the European Parliament and Mr Costa in particular for the generous support given to this successful initiative. I am pleased to say that far more countries are now participating in the second round of the competition.
We can also tell you at this stage that the web portal for 'destination Europe' has been a success and provides a sound basis with potential for expansion. We are currently exploring other ways of improving Europe's image as a tourist destination and are hoping for your support here.
In conclusion, let me emphasise that increasing sustainability in tourism is a key aspect of our policy. I am convinced that if we integrate sustainability aspects into all areas of our tourism industry, this will enable us to protect those competitive advantages which already make Europe the world's most attractive tourist destination.
The Commission unveiled its new 'Agenda for a sustainable and competitive European tourism' last month. The components of that 'Agenda' constitute a response to the calls set out in this and the previous report from Parliament. I think that here too, we can look forward to continued good cooperation in future.
It is my hope that the 'Agenda' will be adopted by all tourism industry stakeholders and, indeed, by tourists themselves, and given that all of us in this Chamber are frequent travellers, that includes us as well.
draftsman of the opinion of the Committee on Regional Development. - (EL) Madam President, Commissioner, ladies and gentlemen, the importance of the tourism sector is particularly significant. Directly and indirectly, it generates more than 10% of the GDP of the European Union and employs roughly 12% of the workforce. Although this does not fall within the competence of the European Union, there are a number of measures and actions which may contribute to an upward trend in the sector and its sustainable development. Many of these are already mentioned in the report, and at this point I, too, would like to congratulate the rapporteur.
The challenges facing tourism call for a coherent policy response at EU level: a comprehensive and competitive framework for action, with specific quantitative and qualitative targets. In the new planning period, and given the targets which have been set under the revised Lisbon strategy, cooperation and synergy are necessary at all levels - European, national, regional and local - to enable the tourism sector to contribute to achieving these targets. It is also necessary to coordinate the policies and actions which have direct or indirect impact on the tourism sector.
Ladies and gentlemen, I would like to emphasise that on the question of what kind of tourism sector we want in the European Union, we have already given our answer. We want a viable sector which will develop according to the principles of sustainability, will offer high-quality tourist products and services, and will not exclude anyone. If we all act together, at all levels, we can now achieve this aim.
draftsman of the opinion of the Committee on Culture and Education. - (FR) Madam President, Commissioner, ladies and gentlemen, tourism is extremely important to the EU. It certainly has major effects on economic growth and job creation in Europe. Beyond these aspects, it also encourages integration, dialogue between different peoples and knowledge of each other's cultures, and thus helps in the development of a sense of European citizenship. Consequently, in the absence of a common tourism policy, issues in this industry, which covers several areas and involves a wide range of services and professions, must be taken into account at European level.
The report submitted to us today brings this need to light. I must therefore congratulate the rapporteur on his excellent work, and more specifically for supporting some of the priorities stated by the Committee on Culture and Education. Europe's diversity and richness mean that it is still the world's most popular tourist destination. We must rethink our policies and update them to take more account of culture in order to retain this position. Likewise, we must highlight the need to preserve Europe's natural and cultural heritage and promote traditional culture, in particular popular and artistic crafts, trades and skills which are in the process of disappearing, and encourage initiatives to enhance and promote this heritage.
In this context, among other measures we must support the creation of a European Cultural Heritage label, which I feel sure will increase our fellow citizens' sense of belonging to a common cultural space and identity. It is also essential to encourage development of new technology which plays such a major role in selling tourist products, promoting cultural commodities and events, and managing and conserving sites, and will continue to do so.
Finally, in association with all tourism players at all levels, we must promote sustainable and high-quality tourism which is competitive, environmentally-friendly, responsible, and above all accessible to everyone.
on behalf of the PPE-DE Group. - (PT) Madam President, Commissioner, it is rightly stated in the report under discussion - and I must here congratulate the rapporteur - that the tourism sector is at the crosswords of numerous European Union policies and has a substantial impact on growth and employment and also on social and territorial cohesion. It is therefore essential to realise certain aspects of tourism policy, following the definition of the guiding principles in Parliament's resolution of 8 September 2005 for which I was the rapporteur.
The first aspect concerns simplifying and harmonising the tourist visa application procedures for entry into the Member States, with a view to reducing their costs and facilitating access to the European Union for tourists from third countries. However, we feel it is right, if not essential, to maintain the security rules required in order to combat terrorism, organised crime and illegal immigration. We also see a need to modernise the system for collecting statistical information, including the Satellite Accounts, as it is only with up-to-date and trustworthy data that the public authorities and industry can take the key strategic decisions which will allow Europe to maintain its current leading position.
I also have a point to make on the rather more contentious issue of a possible harmonisation of quality standards for tourist accommodation in Europe. The multiplicity of classification schemes for hotels must be combined with the issue of protecting the rights and expectations of tourists when making their choices. Will it be possible to establish, in the European Union, minimum standards for safety and quality which guarantee the reliability and transparency of information provided to these consumers? This is certainly desirable but we feel that it will only be possible on a voluntary basis and by inviting all the stakeholders to take part in this work. The Commission may, if it so wishes, assume a fundamental driving role in this.
There is not enough time to mention other equally important aspects of this report, including accessible tourism for tourists with reduced mobility, passenger rights or the external promotion of European destinations and the development of sustainable policies. However, it has been adequately demonstrated, and I will end on this point, that the European Parliament has done its work and we hope that the other public bodies, in partnership with the private sector, will reinforce their spirit of cooperation and respond effectively to the challenges of developing a renewed and sustainable EU tourism policy.
on behalf of the PSE Group. - (PT) Commissioner, ladies and gentlemen, the new EU tourism policy proposed by the European Commission and discussed in the Costa report deserves my full support. This is due both to the main objectives set out following the relaunch of the Lisbon Strategy - improvement of competitiveness, creation of more and better jobs, sustainable development - and also due to the instruments through which the Commission proposes to achieve these objectives: coordination within the Commission and within national authorities, cooperation between the different stakeholders and establishment of specific supporting actions.
The rapporteur, Paolo Costa, who I congratulate on the quality of his report and also on his readiness to accept the proposed amendments, has drawn attention to certain aspects and concerns omitted from the Commission communication. He has put forward possible opportunities and solutions for a future renewed EU tourism policy, particularly on the visa granting policy, harmonisation of quality standards, improvement of visibility and understanding of labels by tourists, consumer protection, accessibility of tourism for tourists with reduced mobility, guarantee of passenger rights, and promotion of destinations within the European Union. We feel it is absolutely right that account should be taken of these aspects and the solutions proposed.
Mr Costa's draft report has in turn been enriched and improved by a number of amendments, many tabled by colleagues from my Group. I myself, in order to reinforce the terms of the Commission's proposals and take account of the rapporteur's proposals, tabled various amendments further to the positions that I defended in the Queiró report. These included: the need to duly consider the accessibility handicap affecting regions with specific natural or geographical characteristics, such as the outermost regions; the need for the renewed EU tourism policy to make European tourism sustainable in economic, social, territorial, environmental and cultural terms; the promotion of Europe as a tourist destination or a collection of attractive tourist destinations; the need to coordinate the policies with a direct or indirect impact on tourism; closer cooperation among the stakeholders in the sector - the European Commission and the Member States, the regions, local authorities and tourism services - and better use of existing European financial instruments. I therefore particularly call on my Group to support this report and I urge the Commission and the Council to take due account of the suggestions and recommendations of the European Parliament.
on behalf of the ALDE Group. - (FR) Madam President, ladies and gentlemen, tourism certainly accounts for a very large slice of our economies but, to a certain extent, it also represents the continued construction of the European identity and our cohesion policy. It often contributes, of course, to maintaining activity in the most isolated areas, and is often the main resource in our outermost regions.
This comprehensive report sets out the main points on which the EU can now provide genuine added value in order to optimise this resource intelligently so that it is beneficial to all, to those working in the tourist industry, to the tourists themselves, and in short to Europeans, with long-term conservation of our landscapes and ecosystems.
Personally, since I come from a region lucky enough to have three European neighbours, I am particularly sensitive to border tourism and I hope that, through the partnerships, this type of tourism will help build a genuine living space both for European citizens and beyond the EU's internal borders.
However, to open up to a larger extent to non-EU tourism, we must implement a coordinated policy to grant tourist visas. I would also like the EU to adopt statistical tools and a cross-sector approach in terms of Community financing in order to bring about the well-known leverage effects on innovation, jobs, an improved offer and quality of service. I hope we can create European quality labels in accordance with ecological and social criteria, and quite simply enhance information and protection for European consumers.
on behalf of the UEN Group. - (PL) Madam President, when Thomas Cook opened his first travel agency in 1841, I am sure he did not anticipate that 166 years later, tourism would account directly for approximately 5% of the income of European countries. I should add that, if the links with other sectors are taken into account, tourism currently generates over 11% of GDP and approximately 25 million jobs.
I should therefore like to thank Mr Costa for his report on such a dynamic sector of the economy. We are all aware that tourism is not directly covered by Union regulations. Nonetheless, the Union's role as a coordinator and promoter makes a significant contribution to presenting Europe as a very attractive and diverse tourist destination. It has a bearing on tourism within the Union, on incoming tourism from countries outside the Union and on outward journeys to the latter.
These issues are of great importance to the new Member States, including Poland. Only now are many people starting to discover how attractive places that were previously behind the Iron Curtain can be as tourist destinations. In this context, national, regional and local authorities have an important role to play in encouraging tourism. Tourism also encompasses so-called Green Tourism, tourism in search of Europe's cultural heritage, health tourism, pilgrimages, and eco-tourism seeking natural beauty.
I am glad the problems for disabled and older tourists have been taken into account, though perhaps more attention could have been devoted to them. The Cohesion Fund should be used wisely to support the development of infrastructure, in particular transport infrastructure. The European Regional Development Fund may also be used to support the development of ICT, including the Internet, and to promote cross-border cooperation to benefit tourism in its broadest sense. In addition, the European Social Fund should be used to finance training programmes in this sector.
In conclusion, I should like to say that standards are the key to success in this sector. Nobody is satisfied with mediocre quality. A tourist who is disappointed with the standard of transport or of a hotel or a tourist who has a poor experience in a restaurant will never return to the destination concerned again. He or she will only be taken in once.
on behalf of the Verts/ALE Group. - (DE) Madam President, I would like to express my thanks to Paolo Costa. I especially welcome those aspects of the report which underline the importance of social and ecological sustainability. A carefully preserved natural and cultural landscape is the best magnet to attract tourists to a destination country.
The acceptance of tourism by the citizens of the host country - in other words, the people who live and work there - is a key prerequisite in ensuring that tourists feel that they are genuinely welcome guests. A high level of training and overall satisfaction among employees in the tourism industry is what is needed to guarantee satisfied guests. Mobility is a prerequisite for tourism, and 'soft' forms - public transport, cycling or walking - will promote growth without destroying the essential bases of a healthy and, of course, sustainable tourism industry.
This comprehensive report contains a number of ideas which should be more than pious wishes. I trust that these ecological and social principles will be embedded in the 'European Agenda 21 for Tourism' that has been announced.
on behalf of the GUE/NGL Group. - (EL) Madam President, the tourism industry, especially in countries such as Cyprus, Spain, Greece and others, is a sector of major economic importance, and yet the European Commission does not have a word to say about those who work in it.
This is an industry which is perhaps the first to apply flexible hours for employees, and where seasonal layoffs are the order of the day. It is also a sector where the employment of foreign nationals raises two key issues: firstly, their exploitation, and secondly, their use as blackmail by large hotel chains to drive down the wages or benefits paid to local workers.
Apart from this, the European Commission simply confirms the fact, without making any substantial comment, that the cause of job creation in this sector is the high level of part-time employment and the flexible employment terms. The concept of long-term employment seems, then, to be nothing but pie in the sky.
(HU) Madam President, I would like to draw attention to the opportunities implied by healthcare tourism. It is important that we make use of all the available programmes to support such healthcare tourism, including the second Community healthcare action programme. I would like to stress that we must involve the insurance sector more in supporting healthcare tourism, and together we must find a way for cross-border cooperation with this funding.
The question is whether we will be able to make such services part of the common market. We are talking about services that not only account for a proportion of economic growth but also help European citizens so that everyone can benefit from the opportunities offered by healthcare tourism and, within this, the opportunities offered by the common market. Indeed, it is true that, to do this, we will need, or would need, a slightly better-defined quality system, so I very much support Mr Costa's initiative, which has undeniably formulated a way to make progress in this direction. It would be good for our European tourism if those arriving from outside, from third countries, knew what they were getting from the services and what they were paying for. Briefly, in summary, I therefore think that when we talk about this sector, we need to look at tourism in a much more multi-faceted way, and we must also investigate what these services can bring us from the perspective of the common market. Thank you very much.
Madam President, I too wish to congratulate the rapporteur, Mr Costa, who is chairman of the Committee on Transport and Tourism and who began by pointing out that the Treaties allow policies that impact on tourism. It is therefore very appropriate that we are considering this issue. Equally, as Mr Arnaoutakis reminded us a few moments ago, at least 12% of jobs in the EU depend on tourism.
The EU is much more, nowadays, than just a common market for goods and capital. It is a common market for people. EU citizens, as we know, are travelling more than ever, not least as tourists. Many, perhaps most, have very good experiences, but it is the minority - the few who have less happy experiences - that give some aspects of the tourism industry a poor name.
I draw colleagues' attention in particular to paragraphs 24 and 25, which call for a set of comprehensive guidelines for hotels that are sensitive to the needs of consumers. Those guidelines should take into account the demands of families with children. Not all hotels may be able to respond to these, but the industry really needs to make itself as family-friendly as possible.
Equally, a system of classification must take into account the needs of the elderly and the disabled. The Transport Committee has argued for this in the case of airlines, and it is right to require that hotels, too, should not discriminate against this social group. Nor should they be able to make moral judgments on who qualifies as a couple, and who does not.
The report is also right to point out, as it does in paragraph 48, which suggests a charter of rights and obligations for tourists, that tourists should themselves behave properly and respect hotels and the tourism business.
This is a good report, it is a 'good news' story and it sends a message that Parliament is acting sensibly in the interests of the consumers. I hope that message reaches the people of Europe.
(IT) Madam President, Commissioner, ladies and gentlemen, some extremely interesting ideas emerge from Paolo Costa's truly excellent report.
I should just like to make a few brief remarks, based on the profound changes in demand caused mainly by globalisation, by the increasingly large presence of tourists from third countries on our soil and by increased life expectancy. All of this means that we need to draw up a European Union tourism policy which is appropriate for this day and age; we must also review its strategic objectives.
Mr Queiró highlighted the need for a classification of hotel facilities. I fully agree with him, and I would add that European quality and safety standards should also be established for tourist products.
We must respond to our citizens' new requirements as beneficiaries and consumers of tourism services. From this point of view, I would just cite two examples from among the many novel ideas contained in the Costa report: an 'Access for all' label that would guarantee accessible facilities for tourists with reduced mobility, and the European tourist programme for retired people.
Allow me to make one concluding remark about training: we should also think about specific individual qualifications for workers involved in tourism for retired people and for the disabled.
(PT) While we accept and value many of the aspects covered by this report, we must intervene in this debate to stress, firstly, that tourist activity and high-quality tourism require the professions involved in this sector to be governed by legal regimes which protect labour rights and promote quality jobs and worker qualification. In our opinion this implies, among other aspects, appropriate vocational training, improvement of working conditions, promotion of stable contractual arrangements and fair and dignified levels of pay.
Secondly, we would stress that tourism can contribute to territorial cohesion, economic development and regional employment which is why a cross-sector approach must be adopted in the Community policies and funds for this area, in particular by setting up a specific Community programme to complement the actions of the Member States. These points form the content of some of the proposals that we have tabled and which we hope will be supported by this Parliament.
(PL) Madam President, we do not often deal with tourism in this House and I am therefore particularly grateful to Mr Costa, the rapporteur. I should like to congratulate him on a job well done.
In my view, the most positive features of this report are the sustainable approach to tourism along with the need to increase European cohesion and quality of life. I also welcome the emphasis on the importance of access to tourist services.
Visa policy is mentioned in the report too. I consider this to be a crucial matter, and we should pay great attention to monitoring the issue of visas and the operation of border crossings on the territory of the new Schengen countries. Russia and Ukraine have expressed concerns regarding the issue of visas to drivers, including coach drivers, and to couriers. Indeed, only yesterday Mr Barroso received the head of the Association of International Road Carriers of Ukraine, who voiced their concerns. I am familiar with the situation and referred the matter to Mr Frattini a month ago. So far no reply has been forthcoming. I consider this to be an important matter. It is essential for Parliament and the Commission to focus on monitoring implementation of visa policy.
The debate is closed.
The vote will take place on Thursday, 29 November 2007.
Written statements (Rule 142)
in writing. - (IT) The deadlock surrounding the Constitutional Treaty has had a knock-on effect in the tourism sector which, according to the approach under discussion, should become a Community policy. The individual Member States have in recent years pursued tourism strategies that have, in general, led to overall growth in this sector within the 27 countries' individual socio-economic settings. The number of tourists has risen, investment has been injected and staffing requirements have grown, with manifestly positive effects on employment. What has been lacking until now is a clear, comprehensive plan on the part of the Community institutions. Competition between countries is increasing and substantial new offers are clearly becoming available in various parts of the world. Under these circumstances Europe must show that it is up to scratch: in other words, it must rise to the serious challenges looming on the horizon and overcome them.
in writing. - (HU) Globalisation, demographic changes and increased transport are contributing significantly to the rapid growth in tourism, which has great potential for growth and employment. Tourism currently contributes approximately 4% to the EU's GDP, and indirectly more than 10%, and accounts for about 12% of all jobs.
Tourism encourages people to understand each other better, it promotes the formation of European identity and, through relationships among social, economic and cultural groups, it encourages dialogue between cultures. Establishing a model for European tourism is of primary importance for the Union, since it must be built on values linked to the quality and sustainability of tourism objectives and to equal access for all.
Simplification of the rules, harmonisation of policies that concern tourism, and extending the use of the European financial instruments available must be actively promoted. The development of tourism must be sustainable; in other words, it must respect local communities and environmental protection. In order to do this, we need a support framework and an effective structure involving all the interested regional and local parties, within which partnership and effective leadership will become easier. For the measures implemented in order to achieve the goals, we must bear in mind the fundamental principles of subsidiarity, which define the division of responsibility among the individual parties concerned.
in writing. - (SK) From the point of view of sustainable, integrated regional and local development, tourism has considerable impact on the economic, social and territorial cohesion of the EU-27. It also plays an important role in increasing employment in less-developed European regions, thus helping to iron out regional disparities. Also, even though it has not yet been possible to develop a consistent cross-policy approach to tourism at EU level, we cannot allow Europe to lose its market share in this sector.
The Commission, together with the Member States and regional councils, should encourage and financially support new forms of tourism, such as eco-tourism, agricultural tourism, social and health tourism. I view this as one of the tools for ensuring sustainable development of the regions, with emphasis on protection of natural and cultural heritage and its preservation for future generations.
Tourism must be better supported by information campaigns. SMEs, primarily tourism business start-ups and those offering new tourism products or developing economic activity in new localities or tourist regions, must have better access to information and be able to make use of available European funding programmes through the Structural Funds.
I also want to emphasise the need to exchange experience gained through tourism projects already put into practice, which offer an opportunity to learn from incorrect approaches used in unsuccessful projects and to avoid similar errors in other European regions.
in writing. - (DE) Developments in recent years have shown that European tourism, like any other economic sector, is strongly influenced by wider global conditions.
In order to respond to these challenges successfully, more intensive coordination of national policies is essential. Entirely in line with the subsidiarity principle, Member States must utilise the opportunities available at EU level in order to augment their existing national policies. In this way, the EU can make an effective contribution to curbing burgeoning bureaucracy and dismantling obstacles within the tourism sector by means of harmonisation. Our aim must be to make efficient use of available resources and utilise all the opportunities to create synergies in order to boost the EU's global competitiveness and create more jobs.
An important step, in this context, would be to simplify visa procedures and reduce the costs for tourist visas in all the EU countries.
I also urge the EU to adopt uniform quality standards for hotel accommodation in Europe in order to enhance transparency and, at the same time, to strengthen the rights of consumers. This must not lead to any lowering of national quality standards, however, but should send out an important signal to consumers. The EU must utilise its existing opportunities to provide active support to Member States in this context without, however, calling existing national competences into question.